              Case 2:20-cv-01156-RSL Document 30 Filed 07/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
   EMERY SELYMES, individually, and as
11 Personal Representative of the ESTATE OF         No.: 2:20-cv-01156 RSL
   LINDA MARIE SELYMES,
12                                                  ORDER
                        Plaintiff,
13
          v.
14
   FRED MEYER STORES, INC., an Ohio
15 corporation doing business in Washington,
   d/b/a WILDERNESS VILLAGE QFC; and
16 as a wholly owned subsidiary of THE
   KROGER CO., an Ohio corporation doing
17 business in Washington,

18                       Defendants.
19

20          This matter comes before the Court on Defendants’ motion for permission to file an
21 overlength response to Plaintiff’s Motion for Sanctions, including judgment on liability (Dkt.

22 #21). This motion is GRANTED. Defendants have up to and including twenty (20) pages in

23 which to submit their response brief. Plaintiff’s have up to and including ten (10) pages in

24 which to reply.

25

26

ORDER                                                          Page 1       Bullivant|Houser|Bailey PC
No.: 2:20-cv-01156 RSL                                                      925 4th Ave., Suite 3800
                                                                            Seattle, WA 98104
                                                                            Telephone: 206.292.8930
              Case 2:20-cv-01156-RSL Document 30 Filed 07/26/21 Page 2 of 2




 1

 2

 3          DATED this 26th day of July, 2021.

 4

 5

 6                                           Robert S. Lasnik
                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

ORDER                                                        Page 2         Bullivant|Houser|Bailey PC
No.: 2:20-cv-01156 RSL                                                      925 4th Ave., Suite 3800
                                                                            Seattle, WA 98104
                                                                            Telephone: 206.292.8930
